Case 4:15-cr-00429-CKJ-EJM Document 108 Filed 03/10/20 Page 1 of 1




RICHARD C. BOCK
SUITE 1003, PIONEER PLAZA BUILDING
100 NORTH STONE AVENUE
TUCSON, AZ 85701
(520) 792-4940
(520) 792-2139 (FAX)
lingemanbock@qwestoffice.net

ATTORNEY FOR DEFENDANT ANTONE

                       IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF ARIZONA

UNITED STATES OF AMERICA,                   )
                                            )       NO. CR15-0429-CKJ-EJM
      Plaintiff,                            )
                                            )       MOTION TO CONTINUE
VS.                                         )       ADMIT DENY HEARING
                                            )
CARLOS HARRIS ANTONE,                       )       (NO OBJECTION)
                                            )
      Defendant.                            )
____________________________________)
      It is expected that excludable delay pursuant to 18 U.S.C. 3161(h)(7)(A) and (B)(iv) may

result from the filing of this motion or an order based thereon.

       COMES NOW attorney for the defendant, CARLOS HARRIS ANTONE, and respectfully

moves this Court to continue the admit/deny hearing of March 23, 2020 at 10:00 a.m. for a period

of sixty days for the reason that additional time is needed within which to prepare. The Assistant

US attorney assigned the case, Robert Fellrath, has no objection.

       RESPECTFULLY SUBMITTED this 10th day of March, 2020.

                                                     BY    /s/ RICHARD C. BOCK
Copy of the foregoing
delivered this date to:
Robert Fellrath
Assistant U.S. Attorney
